     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.1 Page 1 of 19



 1   CARLSON LYNCH LLP
     Todd D. Carpenter (CA 234464)
 2   Alyshia K. Lord (CA 306555)
     1350 Columbia Street, Ste. 603
 3   San Diego, California 92101
     Telephone: 619.762.1910
 4   Facsimile: 619.756.6991
     tcarpenter@carlsonlynch.com
 5   alord@carlsonlynch.com
 6   Attorneys for Plaintiff and
     Proposed Class Counsel
 7

 8

 9                        IN THE UNITED STATES DISTRICT COURT
10                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11

12   JACKIE FISHER, on behalf of himself       Case No.     '19CV856 DMS MSB
     and all others similarly situated,
13                                             CLASS ACTION
14         Plaintiff,                          COMPLAINT
15   vs.                                         1. Violation of California’s Unfair
                                                    Competition Laws (“UCL”);
16   CHICO’S FAS, INC., a Florida                   California Business & Professions
     corporation, and DOES 1- 50, inclusive,        Code Sections 17200, et seq.
17
           Defendant.                            2. Violation of California’s False
18                                                  Advertising Laws (“FAL”);
                                                    California Business & Professions
19                                                  Code Sections 17500, et seq.
20                                               3. Violations of California Consumer
                                                    Legal Remedies Act (“CLRA”); Civ.
21                                                  Code § 1750, et seq.
22
                                               [DEMAND FOR JURY TRIAL]
23

24

25

26
27

28

30

31                                        COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.2 Page 2 of 19



 1         Plaintiff JACKIE FISHER brings this action on behalf of himself and all others
 2   similarly situated against Defendant CHICO’S FAS, INC. (“Defendant” or “CHICO’S”),
 3   and states:
 4   I.    NATURE OF ACTION
 5         1.      “If everyone is getting a deal, is anyone really getting a deal?”1 This class
 6   action targets Chico’s unlawful, unfair, and fraudulent business practice of advertising
 7   fictitious prices and corresponding phantom discounts on its Chico’s “direct to outlet”
 8   branded/or trademarked lines of merchandise. This practice of false reference pricing occurs
 9   when a retailer fabricates a fake regular, original, and/or former reference price, and then
10   offers an item for sale at a deep “discounted” price. The result is a sham price disparity that
11   misleads consumers into believing they are receiving a good deal and induces them into
12   making a purchase. Retailers drastically benefit from employing a false reference pricing
13   scheme and experience increased sales.
14         2.      The California legislature and federal regulations prohibit this misleading
15   practice. The law recognizes the reality that consumers often purchase merchandise
16   marketed as being “on sale” purely because the proffered discount seemed too good to pass
17   up. Accordingly, retailers have an incentive to lie to customers and advertise false sales.
18   The resulting harm is tangible- the bargain hunter’s expectations about the product he
19   purchased is that it has a higher perceived value and he may not have purchased the product
20   but for the false savings.
21         3.      Chicos’ utilizes a false and misleading reference price in the marketing and
22   selling of its Chico’s “direct to outlet” merchandise sold at its outlet stores. Chico’s
23   advertises its merchandise for sale by attaching a price tag on the item that sets forth a
24   fictitious, “reference price,” and then employs large signage immediately next to the items
25   for sale that states, “ ___% Off,” indicating the items are on sale for a designated “____
26
27   David Streitfeld, It’s Discounted, but is it a Deal? How List Prices Lost Their Meaning,
     1
   New York Times, https://www.nytimes.com/2016/03/06/technology/its-discounted-but-is-
28 it-a-deal-how-list-prices-lost-their-meaning.html, (March 6, 2016), last accessed April 28,
   2017.
30

31                                           COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.3 Page 3 of 19



 1   Off.” See e.g. Exhibit A. The “___% Off” price, or sale price, is substantially discounted
 2   from the “reference” price. See id.
 3          4.       However, the “reference” price is total fiction. The “direct to outlet”
 4   merchandise sold at Chico’s outlet stores is created specifically for Chico’s outlet stores2.
 5   Thus, the only market price for the Chico’s direct to outlet store merchandise is the price at
 6   which the merchandise is sold in the Chico’s outlet stores.
 7          5.       The Chico’s outlet store merchandise is never offered for sale, nor actually
 8   sold, at the represented “reference” price. Thus, the “reference” price is false and is used
 9   exclusively to induce consumers into believing that the merchandise was once sold at the
10   “reference” price and from which the false and discount and corresponding sale price is
11   derived. Chico’s deceptive pricing scheme has the effect of tricking consumers into
12   believing they are receiving a significant deal by purchasing merchandise at a steep
13   discount, when in reality, consumers are paying for merchandise at its regular or original
14   retail price.
15          6.       The advertised discounts are fictitious because the “reference” reference price
16   does not represent a bona fide price at which Chico’s previously sold a substantial quantity
17   of the merchandise for a reasonable period of time as required by the Federal Trade
18   Commission (“FTC”). In addition, the represented “reference” price was not the prevailing
19   market retail price within the three months immediately preceding the publication of the
20   advertised former “reference” price, as required by California law.
21          7.       Through its false and misleading marketing, advertising, and pricing scheme,
22   Chico’s violated and continues to violate California and federal law prohibiting advertising
23   goods for sale as discounted from former prices that are false, and prohibiting misleading
24   statements about the existence and amount of price reductions. Specifically, Chico’s
25   violated and continues to violate: California’s Unfair Competition Law, Business &
26   Professions Code §§ 17200, et seq. (the “UCL”); California’s False Advertising Law,
27
     2
28     Upon information and belief, Chico’s sells some merchandise that was originally offered for sale in its
     full line stores; that merchandise is not the subject of this action.
30
                                                     2
31                                                COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.4 Page 4 of 19



 1   Business & Professions Code §§ 17500, et seq. (the “FAL”); the California Consumer Legal
 2   Remedies Act, California Civil Code §§ 1750, et seq. (the “CLRA”); and the Federal Trade
 3   Commission Act (“FTCA”), which prohibits “unfair or deceptive acts or practices in or
 4   affecting commerce” (15 U.S.C. § 45(a)(1)) and false advertisements (15 U.S.C. § 52(a)).
 5         8.     Plaintiff brings this action on behalf of himself and other similarly situated
 6   consumers who have purchased one or more Chico’s “direct to outlet” merchandise at
 7   Defendant’s Chico’s outlet store that were deceptively represented as discounted from false
 8   former “reference” prices. Plaintiff seeks to halt the dissemination of this false, misleading,
 9   and deceptive pricing scheme, to correct the false and misleading perception it has created
10   in the minds of consumers, and obtain redress for those who have purchased merchandise
11   tainted by this deceptive pricing scheme. Plaintiff also seeks to enjoin Chico’s from using
12   false and misleading misrepresentations regarding retail price comparisons in its labeling
13   and advertising permanently. Further, Plaintiff seeks to obtain damages, restitution, and
14   other appropriate relief in the amount by which Chico’s was unjustly enriched as a result of
15   its sales of merchandise offered at a false discount.
16         9.     Finally Plaintiff seeks reasonable attorneys’ fees pursuant to California Code
17   of Civil Procedure § 1021.5, as this lawsuit seeks the enforcement of an important right
18   affecting the public interest and satisfies the statutory requirements for an award of
19   attorneys’ fees.
20   II.   JURISDICTION AND VENUE
21         10.    This Court has original jurisdiction of this Action pursuant to the Class Action
22   Fairness Act, 28 U.S.C §1332 (d)(2). The matter in controversy, exclusive of interest and
23   costs, exceeds the sum or value of $5,000,000 and at least some members of the proposed
24   Class have a different citizenship from Chico’s.
25         11.    The Southern District of California has personal jurisdiction over Chico’s
26   because Chico’s is a corporation or other business entity authorized to conduct and does
27   conduct business in the State of California. Chico’s is registered with the California
28   Secretary of State to do sufficient business with sufficient minimum contacts in California,
30
                                                3
31                                           COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.5 Page 5 of 19



 1   and/or otherwise intentionally avails itself of the California market through the ownership
 2   and operation of its outlet store in California.
 3          12.   Venue is proper under 28 U.S.C. § 1391 (b)(2) because Chico’s transacts
 4   substantial business in this District. A substantial part of the events giving rise to Plaintiff’s
 5   claims arose here.
 6   III.   PARTIES
 7          Plaintiff
 8          13.   JACKIE FISHER resides in San Diego, California. Plaintiff was doing some
 9   last-minute Christmas shopping at the outlet mall when he entered Defendant’s store.
10   Plaintiff, in reliance on Chico’s false and deceptive advertising, marketing and discounting
11   pricing schemes, purchased two women’s shirts at the Chico’s outlet store located at 5001
12   Willows Road, Suite 308, Alpine, CA 91901, on December 22, 2018. Mr. Fisher examined
13   several shirts and tops within the store. As he shopped, he noticed the accompanying in-
14   store signage represented that the items he preferred were being offered for “50% Off.” He
15   examined the items and evaluated the price tags and the accompanying in-store signage.
16   The first item, Deanna Shirttail Texas T, was advertised on the price tag as having a
17   reference price of $29.97. The in-store signage represented that the shirt was “50% Off” the
18   reference price. The second item, the Angela 3 quarter piece was advertised on the price tag
19   as having a reference price of $27.47. The in-store signage represented that the piece was
20   “50% Off” the reference price.
21          14.   After observing the price tags on the item and the accompanying signage, Mr.
22   Fisher believed that he was receiving a significant discount on the items he had chosen.
23   Because he liked the items and felt that the discounted price would likely not last, and that
24   he was getting a significant bargain on the merchandise, he proceeded to the register and
25   purchased the two shirts. Mr. Fisher believed that he was purchasing authentic Chico’s
26   merchandise that was previously available at the Chico’s retail store or other department
27   stores at the full reference price. He paid a total of $61.90.
28          15.   However, the products were never offered for sale at the reference price listed
30
                                                 4
31                                            COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.6 Page 6 of 19



 1   on the price tags and certainly not within the 90 days preceding Mr. Fisher’s purchases.
 2   Plaintiff was damaged in his purchase because Defendant’s false reference price
 3   discounting scheme inflated the true market value of the items he purchased. Plaintiff is
 4   susceptible to this reoccurring harm because he cannot be certain that Chico’s has corrected
 5   this deceptive pricing scheme and he desires to shop at Chico’s in the future. Plaintiff does
 6   not have the resources on his own to determine whether Defendant is complying with
 7   California and Federal law with respect to its retail pricing practices.
 8         Defendant
 9         16.    Plaintiff is informed and believes, and upon such information and belief
10   alleges, Defendant Chico’s is a Florida corporation with its principal executive offices
11   located at 11215 Metro Parkway, Ft. Myers, Florida 33966. Chico’s maintains the Chico’s
12   brand, a line of women’s clothing, jewelry, accessories, and more. Chico’s operates Chico’s
13   retail and outlet stores and the Chicos.com website, and advertises, markets, and sells its
14   merchandise in California and throughout the United States.
15         17.    Plaintiff does not know the true names or capacities of the persons or entities
16   sued herein as DOES 1-50, inclusive, and therefore sues such Defendants by such fictitious
17   names. Plaintiff is informed and believes, and upon such information and belief alleges,
18   that each of the DOE Defendants is in some manner legally responsible for the damages
19   suffered by Plaintiff and the Class members as alleged herein. Plaintiff will amend this
20   Complaint to set forth the true names and capacities of these Defendants when they have
21   been ascertained, along with appropriate charging allegations, as may be necessary.
22   IV.   FACTUAL BACKGROUND
23         The Fraudulent Sale Discounting Scheme
24         18.    Chico’s is a women’s clothing store with over 600 Chico’s boutiques
25   nationwide. Chico’s specializes in the sale of women’s clothing, shoes, jewelry, accessories,
26   and more. Chico’s directly markets its merchandise to consumers in the State of California
27   and throughout the United States via its in-store advertisements and its e-commerce website
28   (www.Chicos.com). Chico’s sells its own branded merchandise at its retail stores, outlet
30
                                                5
31                                           COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.7 Page 7 of 19



 1   stores, and through its e-commerce website. This case involves only the Chico’s “direct to
 2   outlet” branded merchandise sold at Chico’s outlet stores.
 3          19.       The Chico’s “direct to outlet,” merchandise sold in the Chico’s outlet stores is
 4   exclusively sold at the Chico’s outlet stores and it is not sold anywhere else. Thus, there is
 5   no other market for the Chico’s outlet store merchandise other than at Defendant’s Chico’s
 6   outlet stores.
 7          20.       Chico engages in a scheme to defraud its customers by perpetually discounting
 8   its merchandise in its outlet stores. Chico consistently advertises its merchandise with a
 9   false reference price and corresponding sale price immediately next to the item that states,
10   “___% Off.” The reference price conveys to the customer the purported regular, or original,
11   price of the item. The “___% Off” sale price conveys to the customer a deeply discounted
12   price at which the item is presently being offered for sale. The “reference” price is conveyed
13   to the consumer on the price tag attached to the item while the “___% Off,” or sale price, is
14   advertised by large, colorful signage placed immediately next to the item. See e.g. Exhibit
15   A.
16          21.       However, at no time is the Chico’s outlet store merchandise ever offered for
17   sale anywhere at the original price. The “reference” price is merely a false original price,
18   which Chico’s utilizes to deceptively manufacture a deeply discounted sale price referred
19   to as the “___% Off” price on the merchandise sold at the Chico’s outlet retail stores during
20   the Class period. Chico’s uses the false reference price to create the impression of
21   significant value to the consumer. Value that has never been manifested in a market-based
22   price. The discount is illusory – the market price of the items sold is artificially inflated
23   due to the perception of a discount. Plaintiff is owed the difference between the artificially
24   inflated price and the true market price of the item.
25          22.       This practice is not accidental. Rather, this practice is a fraudulent scheme
26   intended to deceive consumers into: 1) making purchases they otherwise would not have
27   made; and/or 2) paying substantially more for merchandise consumers believed was heavily
28   discounted and thus, worth more than its actual value.
30
                                                   6
31                                              COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.8 Page 8 of 19



 1         23.    Retailers, including Chico’s, understand that consumers are susceptible to a
 2   good bargain, and therefore, Chico’s has a substantial interest in lying in order to generate
 3   sales. A product’s “reference” price matters to consumers because it serves as a baseline
 4   upon which consumers perceive a product’s value. In this case, Chico’s has marked its
 5   merchandise with an original or false reference price which conveys to consumers,
 6   including to Plaintiff, “the product’s worth and the prestige that ownership of the product
 7   conveys.” See Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1106 (9th Cir. 2013) (citing Dhruv
 8   Grewal & Larry D. Compeau, Comparative Price Advertising: Informative or Deceptive?,
 9   11 J. Pub. Pol’y & Mktg. 52, 55 (Spring 1992) (“By creating an impression of savings, the
10   presence of a higher reference price enhances subjects’ perceived value and willingness to
11   buy the product.”); id. at 56 (“[E]mpirical studies indicate that as discount size increases,
12   consumers’ perceptions of value and their willingness to buy the product increase, while
13   their intention to search for a lower price decreases.”).
14         24.    Chico’s pricing advertisements uniformly include both the false reference
15   price on the price tag attached to the item with a corresponding placard, or sign, placed next
16   to the item that reads, “___% Off.” This uniform scheme intends to and does provide
17   misinformation to the customer. This misinformation communicates to consumers,
18   including Plaintiff, that the Chico’s products have a greater value than the advertised
19   discounted price.
20         25.    As the Ninth Circuit recognizes, “[m]isinformation about a product’s ‘normal’
21   price is…significant to many consumers in the same way as a false product label would
22   be.” See Hinojos, 718 F.3d at 1106.
23         Plaintiff’s Investigation
24         26.    Plaintiff’s investigation of Chico’s revealed that Chico’s direct to outlet store
25   merchandise is priced uniformly. That is, Chico’s merchandise sold at Chico’s outlet stores
26   bears a price tag with a false reference price and a substantially discounted “___% Off” sale
27   price. Plaintiff’s counsel’s investigation confirmed that the merchandise purchased by Mr.
28   Fisher was priced with a false reference price and a corresponding discounted price for at
30
                                                7
31                                           COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.9 Page 9 of 19



 1   least the 90-day period immediately preceding Plaintiff’s purchase.
 2          27.       Plaintiff’s investigation cataloged the pricing practices of the Chico’s outlet
 3   store located at the Viejas Outlet Center, 5001 Willows Road, Suite 308, Alpine, CA 91901
 4   (“Alpine”), for several months before and after Mr. Fisher’s purchase. The false reference
 5   price and corresponding discount price scheme was both uniform and identical on almost
 6   all of the merchandise sold at Chico’s outlet store. The only thing that changed was the
 7   requisite % Off on certain merchandise items.
 8          28.       The fraudulent pricing scheme applies to all Chico’s “direct to outlet” store
 9   merchandise offered on sale at the Chico’s outlet store, including the two shirts purchased
10   by Plaintiff.
11          Plaintiff and the Class are Injured by Chico’s Deceptive Pricing Scheme
12          29.       The reference prices listed and advertised on Chico’s “direct to outlet” store
13   products are fake reference prices, utilized only to perpetuate Chico’s fake discount scheme.
14          30.       Chico’s knows that its comparative price advertising is false, deceptive,
15   misleading, and unlawful under California and federal law.
16          31.       Chico’s fraudulently concealed from and intentionally failed to disclose to
17   Plaintiff and other members of the Class the truth about its advertised discount prices and
18   former reference prices.
19          32.       At all relevant times, Chico’s has been under a duty to Plaintiff and the Class
20   to disclose the truth about its false discounts.
21          33.       Plaintiff relied upon Chico’s artificially inflated “reference” price and false
22   discounts when purchasing the two women’s shirts from Chico’s. Plaintiff would not have
23   made such purchase but for Chico’s representations regarding the false “reference” price
24   and the fictitious sales price of the merchandise. Plaintiff may in the future shop at Chico’s
25   outlet stores.
26          34.       Plaintiff and the Class reasonably and justifiably acted and relied on the
27   substantial price differences that Chico’s advertised, and made purchases believing that they
28   were receiving a substantial discount on an item of greater value than it actually was.
30
                                                   8
31                                              COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.10 Page 10 of 19



 1   Plaintiff, like other Class members, was lured in, relied on, and was damaged by the
 2   deceptive pricing scheme that Chico’s carried out.
 3         35.    Chico’s intentionally concealed and failed to disclose material facts regarding
 4   the truth about false former price advertising in order to provoke Plaintiff and the Class to
 5   purchase merchandise in its Chico’s outlet stores.
 6   V.    CLASS ALLEGATIONS
 7         36.    Plaintiff brings this action on behalf of himself and all other similarly situated
 8   Class members pursuant to Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil
 9   Procedure and seeks certification of the following Class against Chico’s for violations of
10   California state laws:
11         All persons, within the State of California, from May 7, 2015 through the
12
           present (the “Class Period”), who purchased from Chico’s outlet stores one or
           more “direct to outlet” products at discounts from the advertised “reference”
13         price and who have not received a refund or credit for their purchase(s).
14
           Excluded from the Class are Chico’s, as well as its officers, employees, agents or
15
     affiliates, and any judge who presides over this action, as well as all past and present
16
     employees, officers and directors of Chico’s. Plaintiff reserves the right to expand, limit,
17
     modify, or amend this class definition, including the addition of one or more subclasses, in
18
     connection with his motion for class certification, or at any other time, based upon, inter
19
     alia, changing circumstances and/or new facts obtained during discovery.
20
           37.    Numerosity: The class members are so numerous that joinder of all members
21
     is impracticable. Plaintiff is informed and believes that the proposed Class contains
22
     hundreds of thousands of individuals who have been damaged by Chico’s conduct as
23
     alleged herein. The precise number of Class members is unknown to Plaintiff.
24
           38.    Existence and Predominance of Common Questions of Law and Fact: This
25
     action involves common questions of law and fact, which predominate over any questions
26
     affecting individual Class members. These common legal and factual questions include,
27
     but are not limited to, the following:
28

30
                                                 9
31                                            COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.11 Page 11 of 19



 1                a.     Whether, during the Class Period, Chico’s used false “reference” price
 2                       labels and falsely advertised price discounts on its Chico’s direct to
 3                       outlet branded products sold in its retail outlet stores;
 4                b.     Whether, during the Class Period, the “reference” prices advertised by
 5                       Chico’s were the prevailing market prices for the respective Chico’s
 6                       direct to outlet store merchandise during the three months preceding the
 7                       dissemination and/or publication of the advertised former prices;
 8                c.     Whether Chico’s alleged conduct constitutes violations of the laws
 9                       asserted;
10                d.     Whether Chico’s engaged in unfair, unlawful and/or fraudulent business
11                       practices under the laws asserted;
12                e.     Whether Chico’s engaged in false or misleading advertising;
13                f.     Whether Plaintiff and Class members are entitled to damages and/or
14                       restitution and the proper measure of that loss; and
15                g.     Whether an injunction is necessary to prevent Chico’s from continuing
16                       to use false, misleading or illegal price comparison.
17         39.    Typicality: Plaintiff’s claims are typical of the claims of the Class members
18   because, inter alia, all Class members have been deceived (or were likely to be deceived)
19   by Chico’s false and deceptive price advertising scheme, as alleged herein. Plaintiff is
20   advancing the same claims and legal theories on behalf of himself and all Class members.
21         40.    Adequacy: Plaintiff will fairly and adequately protect the interests of the Class
22   members. Plaintiff has retained counsel experienced in complex consumer class action
23   litigation, and Plaintiff intends to prosecute this action vigorously.          Plaintiff has no
24   antagonistic or adverse interest to those of the Class.
25         41.    Superiority: The nature of this action and the nature of laws available to
26   Plaintiff and the Class make the use of the class action format a particularly efficient and
27   appropriate procedure to afford relief to him and the Class for the wrongs alleged. The
28   damages or other financial detriment suffered by individual Class members is relatively
30
                                                10
31                                           COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.12 Page 12 of 19



 1   modest compared to the burden and expense that would be entailed by individual litigation
 2   of their claims against Chico’s. It would thus be virtually impossible for Plaintiff and Class
 3   members, on an individual basis, to obtain effective redress for the wrongs done to them.
 4   Absent the class action, Class members and the general public would not likely recover, or
 5   would not likely have the chance to recover, damages or restitution, and Chico’s will be
 6   permitted to retain the proceeds of its fraudulent and deceptive misdeeds.
 7         42.    All Class members, including Plaintiff, were exposed to one or more of
 8   Chico’s misrepresentations or omissions of material fact claiming that former “reference”
 9   advertised prices were in existence. Due to the scope and extent of Chico’s consistent false
10   “discount” price advertising scheme, disseminated in a years-long campaign to California
11   consumers, it can be reasonably inferred that such misrepresentations or omissions of
12   material fact were uniformly made to all members of the Class. In addition, it can be
13   reasonably presumed that all Class members, including Plaintiff, affirmatively acted in
14   response to the representations contained in Chico’s false advertising scheme when
15   purchasing Chico’s outlet merchandise at Chico’s retail outlet store.
16         43.    Chico’s keeps extensive computerized records of its customers through, inter
17   alia, customer loyalty programs and general marketing programs. Chico’s has one or more
18   databases through which a significant majority of Class members may be identified and
19   ascertained, and it maintains contact information, including email and home addresses,
20   through which notice of this action could be disseminated in accordance with due process
21   requirements.
22   VI.   CAUSES OF ACTION
23                                  FIRST CAUSE OF ACTION
                   Violation of California’s Unfair Competition Law (“UCL”)
24
                    California Business and Professions Code § 17200, et seq.
25         44.    Plaintiff repeats and re-alleges the allegations contained in every preceding
26   paragraph as if fully set forth herein.
27         45.    The UCL defines “unfair business competition” to include any “unlawful,
28   unfair or fraudulent” act or practice, as well as any “unfair, deceptive, untrue or misleading”
30
                                                  11
31                                             COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.13 Page 13 of 19



 1   advertising. Cal. Bus. Prof. Code § 17200.
 2         46.    The UCL imposes strict liability.       Plaintiff need not prove that Chico’s
 3   intentionally or negligently engaged in unlawful, unfair, or fraudulent business practices –
 4   but only that such practices occurred.
 5         “Unfair” Prong
 6         47.    A business act or practice is “unfair” under the UCL if it offends an established
 7   public policy or is immoral, unethical, oppressive, unscrupulous or substantially injurious
 8   to consumers, and that unfairness is determined by weighing the reasons, justifications and
 9   motives of the practice against the gravity of the harm to the alleged victims.
10         48.    Chico’s actions constitute “unfair” business practices because, as alleged
11   above, Chico’s engaged in misleading and deceptive price comparison advertising that
12   represented false “reference” prices and corresponding deeply discounted prices. The
13   discounted prices were nothing more than fabricated “reference” prices leading to phantom
14   markdowns. Chico’s acts and practices offended an established public policy of
15   transparency in pricing, and engaged in immoral, unethical, oppressive, and unscrupulous
16   activities that are substantially injurious to consumers.
17         49.    The harm to Plaintiff and Class members outweighs the utility of Chico’s
18   practices. There were reasonably available alternatives to further Chico’s legitimate
19   business interests other than the misleading and deceptive conduct described herein.
20         “Fraudulent” Prong
21         50.    A business act or practice is “fraudulent” under the UCL if it is likely to
22   deceive members of the consuming public.
23         51.    Chico’s acts and practices alleged above constitute fraudulent business acts or
24   practices as they have deceived Plaintiff and are highly likely to deceive members of the
25   consuming public. Plaintiff relied on Chico’s fraudulent and deceptive representations
26   regarding its “reference” prices for the direct to outlet products which Chico’s sells
27   exclusively at its Chico’s outlet stores. These misrepresentations played a substantial role
28   in Plaintiff’s decision to purchase those products at steep discounts, and Plaintiff would not
30
                                                 12
31                                            COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.14 Page 14 of 19



 1   have purchased those products without Chico’s misrepresentations.
 2         52.    A business act or practice is “unlawful” under the UCL if it violates any other
 3   law or regulation.
 4         “Unlawful” Prong
 5         53.    Chico’s acts and practices alleged above constitute unlawful business acts or
 6   practices as they have violated state and federal law in connection with their deceptive
 7   pricing scheme. The Federal Trade Commission’s Act (“FTCA”) prohibits “unfair or
 8   deceptive acts or practices in or affecting commerce” (15 U.S.C. § 45(a)(1)) and prohibits
 9   the dissemination of any false advertisements. 15 U.S.C. § 52(a). Under the Federal Trade
10   Commission, false former pricing schemes, similar to the ones implemented by Chico’s,
11   are described as deceptive practices that would violate the FTCA:
12          (a) One of the most commonly used forms of bargain advertising is to offer a
13
           reduction from the advertiser’s own former price for an article. If the former priced
           is the actual, bona fide price at which the article was offered to the public on a regular
14         basis for a reasonably substantial period of time, it provides a legitimate basis for the
15
           advertising of a price comparison. Where the former price is genuine, the bargain
           being advertised is a true one. If, on the other hand, the former price being advertised
16         is not bona fide but fictitious – for example, where an artificial, inflated price was
17         established for the purpose of enabling the subsequent offer of a large reduction –
           the “bargain” being advertised is a false one; the purchaser is not receiving the
18         unusual value he expects. In such a case, the “reduced” price is, in reality, probably
19         just the seller’s regular price.

20         (b) A former price is not necessarily fictitious merely because no sales at the
21         advertised price were made. The advertiser should be especially careful,
           however, in such a case, that the price is one at which the product was openly
22         and actively offered for sale, for a reasonably substantial period of time, in the
23         recent, regular course of her business, honestly and in good faith – and, of
           course, not for the purpose of establishing a fictitious higher price on which a
24         deceptive comparison might be based.
25
     16 C.F.R. § 233.1(a) and (b) (emphasis added).
26
27         54.    In addition to federal law, California law also expressly prohibits false former
28   pricing schemes. California’s False Advertising Law, Bus. & Prof. Code §17501, (“FAL”),
30
                                                13
31                                           COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.15 Page 15 of 19



 1   entitled “Worth or value; statements as to former price,” states:
 2          For the purpose of this article the worth or value of any thing advertised is the
 3
            prevailing market price, wholesale if the offer is at wholesale, retail if the offer
            is at retail, at the time of publication of such advertisement in the locality
 4          wherein the advertisement is published.
 5
            No price shall be advertised as a former price of any advertised thing, unless
 6          the alleged former price was the prevailing market price as above defined
 7          within three months next immediately preceding the publication of the
            advertisement or unless the date when the alleged former price did prevail is
 8          clearly, exactly and conspicuously stated in the advertisement.
 9
     Cal. Bus. & Prof. Code § 17501 (emphasis added).
10

11          55.    As detailed in Plaintiff’s Third Cause of Action below, the Consumer Legal

12   Remedies Act, Cal. Civ. Code § 1770(a)(9), (“CLRA”), prohibits a business from

13   “[a]dvertising goods or services with intent not to sell them as advertised,” and subsection

14   (a)(13) prohibits a business from “[m]aking false or misleading statements of fact

15   concerning reasons for, existence of, or amounts of price reductions.”

16          56.    The violation of any law constitutes an “unlawful” business practice under the

17   UCL.

18          57.    As detailed herein, the acts and practices alleged were intended to or did result

19   in violations of the FTCA, the FAL, and the CLRA.

20          58.    Chico’s practices, as set forth above, have misled Plaintiff, the proposed Class,

21   and the public in the past and will continue to mislead in the future. Consequently, Chico’s

22   practices constitute an unlawful, fraudulent, and unfair business practice within the meaning

23   of the UCL.

24          59.    Chico’s violation of the UCL, through its unlawful, unfair, and fraudulent

25   business practices, are ongoing and present a continuing threat that Class members and the

26   public will be deceived into purchasing products based on price comparisons of arbitrary

27   and inflated “reference” prices and substantially discounted sale prices. These false

28   comparisons created phantom markdowns and lead to financial damage for consumers like

30
                                                 14
31                                            COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.16 Page 16 of 19



 1   Plaintiff and the Class.
 2         60.    Pursuant to the UCL, Plaintiff is entitled to preliminary and permanent
 3   injunctive relief and order Chico’s to cease this unfair competition, as well as disgorgement
 4   and restitution to Plaintiff and the Class of all Chico’s revenues associated with its unfair
 5   competition, or such portion of those revenues as the Court may find equitable.
 6                                SECOND CAUSE OF ACTION
                    Violation of California’s False Advertising Law (“FAL”)
 7
                     California Business & Professions Code § 17500, et seq.
 8         61.    Plaintiff repeats and re-alleges the allegations contained in every preceding
 9   paragraph as if fully set forth herein.
10         62.    Cal. Bus. & Prof. Code § 17500 provides:
11         It is unlawful for any…corporation…with intent…to dispose of…personal
12
           property…to induce the public to enter into any obligation relating thereto, to
           make or disseminate or cause to be made or disseminated…from this state
13         before the public in any state, in any newspaper or other publication, or any
14
           advertising device, or by public outcry or proclamation, or in any other manner
           or means whatever, including over the Internet, any statement…which is
15         untrue or misleading, and which is known, or which by the exercise of
16         reasonable care should be known, to be untrue or misleading…”

17         (Emphasis added).
18
           63.    The “intent” required by Section17500 is the intent to dispose of property, and
19
     not the intent to mislead the public in the disposition of such property.
20
           64.    Similarly, this section provides, “no price shall be advertised as a former price
21
     of any advertised thing, unless the alleged former prices was the prevailing market
22
     price…within three months next immediately preceding the publication of the
23
     advertisement or unless the date when the alleged former price did prevail is clearly,
24
     exactly, and conspicuously stated in the advertisement.” Cal Bus. & Prof. Code § 17501.
25
           65.    Chico’s routine of advertising discounted prices from false “reference” prices,
26
     which were never the prevailing market prices of those direct to outlet products and were
27
     materially greater than the true prevailing prices, was an unfair, untrue, and misleading
28

30
                                                  15
31                                             COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.17 Page 17 of 19



 1   practice. This deceptive marketing practice gave consumers the false impression that the
 2   products were regularly sold on the market for a substantially higher price than they actually
 3   were; therefore, leading to the false impression that the “direct to outlet” products sold on
 4   at the Chico’s outlet store were worth more than they actually were.
 5         66.    Chico’s misled consumers by making untrue and misleading statements and
 6   failing to disclose what is required as stated in the Code alleged above.
 7         67.    As a direct and proximate result of Chico’s misleading and false
 8   advertisements, Plaintiff and Class members have suffered injury in fact and have lost
 9   money. As such, Plaintiff requests that this Court order Chico’s to restore this money to
10   Plaintiff and all Class members, and to enjoin Chico’s from continuing these unfair
11   practices in violation of the UCL in the future. Otherwise, Plaintiff, Class members, and
12   the broader general public, will be irreparably harmed and/or denied an effective and
13   complete remedy.
14                                 THIRD CAUSE OF ACTION
               Violation of California’s Consumers Legal Remedies Act (“CLRA”),
15
                                California Civil Code § 1750, et seq.
16         68. Plaintiff repeats and re-alleges the allegations contained in every preceding
17   paragraph as if fully set forth herein.
18         69.    This cause of action is brought pursuant to the CLRA, Cal. Civ. Code § 1750,
19   et seq. Plaintiff and each member of the proposed Class are “consumers” as defined by Cal.
20   Civ. Code § 1761(d). Chico’s sale of its “direct to outlet” merchandise in its retail outlet
21   store to Plaintiff and the Class were “transactions” within the meaning of Cal. Civ. Code §
22   1761(e). The products purchased by Plaintiff and the Class are “goods” within the meaning
23   of Cal. Civ. Code § 1761(a).
24         70.    Chico’s violated and continues to violate the CLRA by engaging in the
25   following practices proscribed by Cal. Civ. Code § 1770(a) in transactions with Plaintiff
26   and the Class which were intended to result in, and did result in, the sale of its merchandise:
27                    a. Advertising goods or services with intent not to sell them as advertised;
28                       (a)(9);
30
                                                  16
31                                             COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.18 Page 18 of 19



 1                     b. Making false or misleading statements of fact concerning reasons for,
 2                        existence of, or amounts of price reductions; (a)(13).
 3         71.    Pursuant to § 1782(a) of the CLRA, on May 7, 2019, Plaintiff’s counsel
 4   notified Chico’s in writing by certified mail of the particular violations of § 1770 of the
 5   CLRA and demanded that it rectify the problems associated with the actions detailed above
 6   and give notice to all affected consumers of Chico’s intent to act. If Chico’s fails to respond
 7   to Plaintiff’s letter, fails to agree to rectify the problems associated with the actions detailed
 8   above, or fails to give notice to all affected consumers within 30 days of the date of written
 9   notice, as proscribed by Section 1782, Plaintiff will move to amend his Complaint to pursue
10   claims for actual, punitive, and statutory damages, as appropriate against Chico’s. As to
11   this cause of action, at this time, Plaintiff seeks only injunctive relief.
12   VII. PRAYER FOR RELIEF
13         72.    Wherefore, Plaintiff, on behalf of himself and on behalf of the other members
14   of the Class, requests that this Court award relief against Chico’s as follows:
15                a.      An order certifying the class and designating Jackie Fisher as the Class
16                        Representative and his counsel as Class Counsel;
17                b.      Awarding Plaintiff and the proposed Class members damages;
18                c.      Awarding restitution and disgorgement of all profits and unjust
19                        enrichment that Chico’s obtained from Plaintiff and the Class members
20                        as a result of its unlawful, unfair, and fraudulent business practices
21                        described herein;
22                d.      Awarding declaratory and injunctive relief as permitted by law or
23                        equity, including: enjoining Chico’s from continuing the unlawful
24                        practices as set forth herein, and directing Chico’s to identify, with
25                        Court supervision, victims of its misconduct and pay them all money
26                        they are required to pay;
27                e.      Order Chico’s to engage in a corrective advertising campaign;
28                f.      Awarding attorneys’ fees and costs; and
30
                                                 17
31                                            COMPLAINT
     Case 3:19-cv-00856-DMS-MSB Document 1 Filed 05/07/19 PageID.19 Page 19 of 19



 1               g.    For such other and further relief as the Court may deem necessary or
 2                     appropriate.
 3   VIII. DEMAND FOR JURY TRIAL
 4         73.   Plaintiff hereby demands a jury trial for all of the claims so triable.
 5

 6     Dated: May 7, 2019                             CARLSON LYNCH LLP
 7

 8                                                    /s/ Todd D. Carpenter
 9
                                                      Todd D. Carpenter (CA 234464)
                                                      1350 Columbia Street, Ste. 603
10
                                                      San Diego, California 92101
                                                      Telephone: (619) 762-1910
11
                                                      Facsimile: (619) 756-6991
                                                      tcarpenter@carlsonlynch.com
12
                                                      Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                               18
31                                          COMPLAINT
